Deemer, C. J.
(dissenting). — From the argument and conclusions in the sixth and eighth paragraphs of the opinion I must dissent. The reason for this dissent from the eighth division of 'the opinion will be set forth in a dissent which I shall file to a companion case decided at the- present term, entitled Scott v. The Homesteaders, 149 Iowa, 541.
My dissent from the sixth paragraph of the opinion in this case is based upon two fundamental propositions: (1) The majority hold that because a witness at the request of counsel tells what he did with a piece of independent testimony, which - may or may not be admissible as substantive testimony, such as a pork rind and a hog’s head, that when this piece of real testimony is offered as substantive and independent evidence, to speak in and of itself, objection thereto is not good, because of the use of and explanation made by the witness of these items of *580substantive proof. To this I can not agree. The effect of the rule announced is to hold that if a witness makes use of a piece of real or documentary testimony, which is inadmissible in itself, the real or documentary evidence thereby becomes admissible as substantive testimony. If this be true, then one of two results must necessarily follow: First, it is not necessary in such case to formally introduce any document or piece of real testimony which has been referred to by a witness, for the mere reference makes it a part of the case, although not offéred in testimony ; or, second, the mere reference by a witness to incompetent substantive testimony makes this substantive testimony competent and admissible. I can not agree to either proposition. The pork rind and hog’s head were offered in this case as substantive, independent testimony, and I think we are required to pass upon the ■ admissibility of such testimony. These items were offered not only to strengthen the testimony of the doctor, but as independent testimony of the effect of a pistol shot, fired at different distances. No proper foundation was laid for these pieces of property as independent testimony in and of themselves; that is to say, • the size and character of the revolver and the nature of the powder used in the shells was not disclosed. There is no such similarity between the human head, with its covering of skin and flesh, and a pork rind and hog’s head, as would justify the introduction of the latter, with the effects of a discharged revolver thereon, in testimony.
Again, the doctor who testified regarding his experiments was asked as to the distance at which the revolver must have been held from Scott’s head at the time the wound was inflicted upon him. To this objection was made, but it was overruled, and the witness was permitted to answer. If this was not invading the province of the jury, then I am at a loss to know how a question could be fiamed which would do so. A jury in such cases is *581prone to seek for some justification for a verdict for plaintiff, and if such, testimony is permitted, it is very easy for it to say its justification is found in such testimony as was here introduced, forgetting that this was the very question for it to determine, under all the testimony, rather than to have the matter solved for them by an expert, who did not pretend to know all the facts in the case upon which the jury was required to act. The case of Sachra v. Town of Manilla, 120 Iowa, 562, is exactly in point on this proposition. The answer given by the witness was much more than what he had theretofore testified to; in that he was asked, after detailing the results of his experiments and observations, to settle for the jury one of the very matters in dispute.
I think these matters, with the erroneous instructions given by the tidal court, as pointed out in my dissent in the Homesteaders case, call for a reversal of the judgment.